[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this petition for a writ of habeas corpus, petitioner claims that respondent has improperly denied him credit for time spent in confinement while unable to make bond thereby illegally lengthening his sentence.
For reasons hereinafter stated, the petition is denied.
The evidence indicates that on December 2, 1997, petitioner received a sentence of 12 years, execution suspended after five years with three years probation and a concurrent sentence of one year, for a total effective sentence of 12 years, execution suspended after five years, three years probation.
On June 5, 1998, petitioner received two concurrent three-year sentences which were to be served consecutive to the sentence previously imposed. This resulted in a total sentence of confinement for a period of eight years. On March 22, 2002, petitioner received a sentence of 18 months, which was to be served concurrently to the sentence then being served. On April 18, 2002, petitioner received another sentence of two years, which was to be served concurrent to his other sentences.
As a result of the sentence imposed on April 18, 2002, petitioner's discharge date was extended from December, 2003 to April 17, 2004. Petitioner claims that this extension of his confinement was improper since the sentence imposed on April 18, 2002 was to be served concurrently with the previously-imposed sentences.
Although the two-year sentence imposed on April 18, 2002 was concurrent to the previous sentences, the two-year period of confinement commenced on the date sentence was imposed. Since petitioner had served sufficient time to reduce the original sentence, the two-year concurrent sentence extended past his original release date resulting in increased confinement. CT Page 12261
From all of the evidence, it is found that petitioner's sentence was properly computed by respondent and a writ of habeas corpus cannot be issued.
  Joseph J. Purtill Judge Trial Referee
CT Page 12262